Citation Nr: 9907259	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-23 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a right foot disorder, claimed as 
secondary to service-connected residuals of shell-fragment 
wounds of the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945, and from January 1947 to January 1950.  

This matter arises from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  The veteran, who claims that his service-connected 
residuals of shell-fragment wounds to the right leg resulted 
in right foot drop and a subsequent fracture of the right 
foot and pes planus, filed a timely appeal.  The case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  A November 1992 rating decision by the RO denied the 
veteran's claim for service connection for a right foot 
disorder, characterized as residual, fracture of the right 
second metatarsal, claimed as secondary to his service-
connected residuals of shell-fragment wounds of the right 
leg.  The veteran did not appeal that decision.  

2.  The evidence received since the November 1992 rating 
decision, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the claim.  

3.  The claim of entitlement to service connection for a 
right foot disorder is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.





CONCLUSIONS OF LAW

1.  The November 1992 rating decision, which denied the 
veteran's claim for service connection for a right foot 
disorder, claimed as secondary to his service-connected 
residuals of shell-fragment wounds of the right leg, is 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).  

2.  The evidence received since the RO's November 1992 
decision is new and material, and the veteran's claim for 
service connection for a right foot disorder, claimed as 
secondary to his service-connected residuals of shell-
fragment wounds of the left leg, has been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.102, 
3.156(a) (1998).  

3.  The claim of entitlement to service connection for a 
right foot disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A November 1992 rating decision by the RO denied the 
veteran's claim for service connection for a right foot 
disorder, claimed as secondary to his service-connected 
residuals of shell-fragment wounds of the left leg.  The 
veteran was advised of that decision and of his appellate 
rights by a letter dated in November 1992, and did not appeal 
that decision.  He subsequently attempted to reopen his claim 
August 1996.  This claim was denied by a rating decision of 
February 1997.  The RO found that the newly submitted 
evidence, consisting of VA medical treatment records, 
personal statements, and a report of a VA rating examination 
failed to show a nexus between the veteran's service-
connected residuals of shell-fragment wounds of the right leg 
and his right foot disorder.  That decision is the subject of 
this appeal.  

Because this issue involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and the reopening of claims are pertinent to the appeal on 
this issue.  When a claim is denied by an RO, a claimant is 
granted a one-year period from the date of notice of the 
rating decision to appeal that decision.  Otherwise, that 
decision becomes final, and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105(b), (c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998). 

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (1998).  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999); Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the claim, the VA must determine whether the claim is well 
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1998); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

The evidence of record which was considered by the RO in its 
prior decision included the veteran's service medical 
records, reports of post-service medical treatment at VA 
medical centers (VAMCs), dating from approximately 1946 
through November 1992, and personal statements issued by the 
veteran.  The veteran's service medical records show that he 
sustained multiple shell-fragment wounds to his upper and 
lower right leg from an exploding mortar round on the island 
of Pelieu in the Pacific theater of operations in 1944.  

The veteran's contemporaneous clinical treatment records 
dating from 1946 to November 1992 show that following his 
discharge from service, the veteran complained of problems 
including pain and numbness in his right lower extremity.  
These records also show treatment for diabetes and diabetic 
peripheral neuropathy.  Later records include a diagnosis of 
Parkinson's disease.

The record shows that in June 1992, the veteran was seen for 
complaints of a one-week history of a painful and swollen 
right foot.  He reported that he experienced a sudden onset 
of pain of the distal medial right foot while walking, and 
then noticed swelling and redness of the dorsum of the foot.  
He specifically denied any injury to his foot, and on 
examination, was found to have a dislocated metatarsal 
fracture of the second metatarsal on his right foot.  The 
veteran underwent open reduction and internal fixation with 
screws and a metal plate.  

In August 1996 the veteran attempted to reopen his claim for 
service connection for a right foot disorder, claimed as 
secondary to his service-connected shell-fragment wounds.  
Evidence received subsequent to the final RO decision of 
November 1992, and submitted in support of his claim to 
reopen consists of contemporaneous VA clinical treatment 
records dating from February 1992 through March 1998, a 
transcript of personal hearing testimony dated in July 1996, 
given at the RO before a Hearing Officer, a report of a VA 
rating examination dated in November 1997, and personal 
statements by the veteran.  Essentially, the veteran contends 
that his present disability with respect to his right foot is 
the result of a substantially altered gait that had been 
caused by his service-connected residuals of shell-fragment 
wounds and specifically foot drop due to such wounds.  He did 
not give any testimony relevant to his right foot disorder, 
other than describing ankle pain and swelling, but did submit 
additional VA treatment records to be considered pursuant to 
his appeal on that issue.  

The VA treatment records show that the veteran developed 
arthritic changes in his right foot due to the fracture 
sustained in June 1992.  An X-ray report dated in December 
1995 suggests that the symptoms that had been diagnosed as 
degenerative changes could actually represent neuropathic 
joint disease.  On June 1996 outpatient treatment, the 
veteran reported that he sustained a muscle injury to the 
right leg in 1941.  He also reported that he broke a bone in 
his right foot five years earlier with arch flattening 
afterwards.  On examination, it was noted that the veteran 
had right foot drop and right pes planus.  The examiner 
concluded that the veteran had functional limb length 
discrepancy due to functionally fused left ankle; pes planus 
of the right foot secondary to fracture; and right drop foot 
secondary to muscle injury, with resultant left hip pain.  A 
later record dated in February 1997 shows that the veteran 
presented with degenerative joint disease involving the 
tarsal-metatarsal and hallux valgus, pes planus, and drop 
foot secondary to injury.  The assessment was drop foot 
secondary to injury.  The records also show that the veteran 
underwent additional surgery on his right foot in April 1997 
to relieve pain.  

The report of the VA rating examination conducted in November 
1997 shows that the veteran reported a full account of his 
right foot injury that had occurred in June 1992.  He 
reported, in substance, that he had had right foot drop ever 
since his in-service injury and that this disorder caused him 
to stumble which, in turn, caused his fracture of the right 
foot.  After a metal plate was fitted to his right foot, the 
veteran indicated that his arch fell, and that he had a pes 
planus deformity in the right foot thereafter.  The examiner 
did not evaluate the veteran's right foot disorder, but did 
conclude that it was at least as likely as not that the 
veteran's low back disorder and bilateral hip disorder were 
precipitated by disturbances in the biomechanics of his 
ambulation due to the shell-fragment wounds sustained in 
combat in World War II.  The examiner further concluded that 
the veteran now had an additional reason to have impairment 
in the biomechanics of his walking, which could serve to 
accelerate his symptom complex.  

After a review of the evidence, the Board finds that the 
evidence of record as set forth above is sufficient to reopen 
the claim in this case.  These records include a possible 
nexus between the veteran's service-connected residuals of 
shell-fragment wounds, and the veteran's right foot drop, as 
well as the veteran's statements that the right foot drop 
caused him to stumble and fracture his right foot, and the 
medical evidence that the veteran's service-connected 
residuals of gunshot wounds of the right leg resulted in an 
altered gait which support the request to reopen the 
veteran's claim.  As noted in Hodge, "the ability of the 
Board to render a fair, or apparently fair, decision may 
depend on the veteran's ability to ensure the Board has all 
potentially relevant evidence before it," and the Federal 
Circuit stated further, that some new evidence may 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Hodge, 155 F.3d at 1363.  The Board 
finds that the evidence submitted since the last prior final 
decision satisfies this requirement.  

While the evidence, as set forth above, does not contain a 
definitive diagnosis of secondary causation, they do suggest 
that the veteran sustained a fracture to his right foot, 
which may have been caused by an altered gait due to foot 
drop as a result of the wounds to his right leg that he had 
sustained in combat in World War II.  In addition, the Board 
recognizes that in the report of the VA rating examination of 
November 1997, the examiner did not present any findings or 
offer any opinion as to the etiology of the veteran's right 
foot disorder.  However, the examiner did observe that it was 
at least as likely as not that the veteran's low back 
disorder and his bilateral hip problem were caused by an 
altered gait caused in turn by his residuals of shell-
fragment wounds and thus, making the veteran's claim that he 
stumbled due his service-connected right leg disorder 
plausible.

The above described treatment records and examination report 
present new and material evidence as this information was not 
of record as of November 1992, and is not merely cumulative 
of other evidence of record.  Furthermore, as the new 
evidence when taken together and when considered with the 
veteran's new assertions regarding foot drop, suggests a link 
or nexus between the veteran's current right foot disorder 
and his service-connected residuals of shell-fragment wounds, 
this material is probative of the issue on appeal.  
Therefore, the Board finds that some of the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was previously not submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board finds that such evidence contributes to a complete 
evidentiary record for the evaluation of the veteran's claim. 

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a)(1998).  However, as noted 
above, once the Board has determined that new and material 
evidence has been presented sufficient to reopen a claim and 
before the Board may reach the merits of a claim, a 
determination must be made as to whether the claim is well 
grounded.  In this regard, the appellant bears the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Such a claim need not be conclusive but only 
"possible" in order meet the burden established in the 
statute.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  Where 
the determinative issue involves either medical etiology or 
diagnosis, competent medical evidence is necessary to fulfill 
the well-grounded claim requirement. Where the determinative 
issue does not require medical diagnosis or etiology, lay 
testimony by itself may suffice to meet the statutory burden.  
Caluza v. Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King 
v. Brown, 5 Vet. App. 19, 21 (1993).  In this case, and for 
reasons set forth above, the Board finds that the veteran has 
presented a claim that is plausible or capable of 
substantiation.  The medical evidence of foot drop due to the 
veteran's service-connected right leg injuries, the evidence 
of current disability of the right foot, and the veteran's 
statements that the foot drop caused him to stumble and 
sustain a fracture of the right foot satisfies the 
requirement of a well-grounded claim in this case.  To this 
extent only, the Board has determined that a favorable 
decision is warranted in this case.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a right foot 
disorder, claimed as secondary to his service-connected 
residuals of shell-fragments of the right leg, is reopened; 
the appeal is granted to this extent only.  


REMAND

Having reopened the veteran's claim for service connection 
for a right foot disorder, claimed as secondary to his 
service-connected residuals of shell-fragment wounds of the 
right leg, as well as having determined that a well-grounded 
claim has been submitted, the Board next must determine 
whether the duty to assist has been met by the Board before 
reaching the merits of the veteran's claim.  See 38 U.S.C.A. 
§ 5107(a).  As noted, the record contains contemporaneous VA 
clinical treatment records suggesting that the veteran has 
right foot drop due to his service-connected gunshot wounds 
of the right leg.  The record also contains the veteran's 
assertion that this foot drop led him to stumble and fracture 
his right foot which has caused additional impairment such as 
pes planus. 

However, in this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, because the veteran has presented new and 
material evidence in this case, with a possible nexus between 
his service-connected disability and his current right foot 
disorder, and in order to afford the veteran due process of 
law, additional development of the record is necessary prior 
to a review of the merits of the veteran's claim.    

Therefore, in light of the following, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:  

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of medical treatment pertaining 
to the veteran's right foot disorder from 
private and VA medical facilities since 
the date of the last request for such 
information.  

2.  Upon completion of the requested 
development, the RO should schedule the 
veteran for a VA medical examination to 
determine the nature and etiology of the 
veteran's right foot disorder, and to 
express a written opinion as to the 
etiology of the veteran's right foot 
disorder or disorders.  The examiner 
should be provided with the veteran's 
claims folder for review in advance of 
the scheduled examination.  Specifically, 
the examiner is requested to offer his 
(or her) opinion, based on his 
examination of the veteran and an actual 
review of the records contained in the 
veteran's claims folder on the following 
questions: (1)  whether the veteran has 
right foot drop; (2)  if so, whether, 
based on the chronological medical 
evidence from the 1940's to present, it 
is at least as likely as not that the 
veteran's right foot drop is proximately 
due to or the result of the veteran's 
service-connected gunshot wounds of the 
right leg or instead due to other 
disability such as diabetic peripheral 
neuropathy or Parkinson's disease; and 
(3) if multiple foot disorders are found, 
the likelihood (if any) that any of the 
diagnosed foot disorders are causally 
related to the veteran's service-
connected residuals of gunshot wounds of 
the right leg.  The report of the 
examination should include a complete 
rationale for all opinions expressed. 

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should adjudicate the issue of service 
connection for a right foot disorder, 
claimed as secondary to shell-fragment 
wounds of the right leg.  In making its 
determination, the RO should review all 
of the relevant evidence in the claims 
file, including any medical evidence 
recently obtained pursuant to this 
REMAND.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond prior to referring 
the case to the Board for further action.  

The purpose of this REMAND is both to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran 
is free to submit any additional evidence he desires in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

